ON PETITION POR RE-HEARING.
Scott, C. J.
On June 17th last an opinion was filed in this cause, reversing the same as to appellant White, the court taking the view that the description of the land mortgaged to said appellant should be reformed to include the brick building, and the cause was remanded with instructions to grant said appellant the relief asked for. At that time the court was under the impression from the briefs and argument that said appellant was not asking for any more land, but only asked to have the lines changed so as to move the tract westward a sufficient distance to include said building. The point as to just what the relief should be attracted little or no attention at the hearing, the main points in controversy being the right of the plaintiff to a reversion of the land and the right of appellant White to a reformation at all. But it seems that in his counterclaim appellant White asked to have the land in controversy added to the former tract. It is apparent that the plaintiff intended only to authorize the mortgaging of a tract 300 feet square, and it is also apparent that it was understood and represented that the buildings were situated upon that tract. We are well satisfied with this, both from the deed and mortgage, and from the testimony introduced at *174the trial. Consequently the appellant "White should be entitled to a reformation of his mortgage to include the buildings, but the dimensions of the tract should conform as nearly as possible to the quantity of land intended to be mortgaged.
The record does not furnish the necessary information for us to specifically indicate the relief to be given in this, i. e., as to how far westward the west line of said tract should be moved in order to include the brick building and protect its use and enjoyment; for instance, it appears that the entrance to said building, it having but one, is outside the original tract as described, but it does not appear upon which side of the building the entrance is, and if the line was to be moved westward just sufficiently to include the building, it might cut the appellant off from the means of access to it. Furthermore, its situation with reference to window lighting may be such that if the line was to run right up against the building its value would be materially impaired in consequence of the possibility of another building being erected so close to it as to obstruct the window lighting. Said appellant asks to have' a strip seventy-five feet wide added to said tract, which would give some fifteen feet or more in addition to that upon which the building stands. This would move the west line westward seventy-five feet, and if we were to move the east line of said tract westward the same distance, it might interfere with the other building thereon, as the proof does not show us just where upon the tract it is located.
Consequently, the cause will be remanded to the lower court with instructions to so modify the decree as to allow appellant White a reformation of the description of the tract as follows: That the west line of the tract shall be moved westward a sufficient distance, not to exceed seventy-*175five feet, to include, and permit and protect the use and enjoyment of, the brick building, and tbe east line of said tract shall he moved westward a like distance, unless the same shall interfere with the other building upon said tract, in which case the east line is only to he moved westward as far as permissible without interfering with said other building, and the cause is remanded for such proceedings as may he necessary, including the taking of additional proof, to carry out these instructions.
Dunbar, Anders, Gordon and Reavis, JJ., concur.